Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 07/11/2022, have been fully considered but they are not persuasive. 

Regarding claims 1 and 13:
Applicant submitted that the cited art does not teach or suggest “sending, by a domain master node, prompt information to a user, wherein the prompt information indicates that there is a home network device that needs to join a domain for pairing; receiving, by the domain master node, an authorization operation of the user, wherein the authorization operation indicates that the home network device is allowed to join the domain to perform a pairing operation; enabling, by the domain master node, a pairing window; and sending, by the domain master node, indication information within an effective period of the pairing window.” See Remarks 2-3. The Examiner respectfully disagrees.
Hohl discloses that a user interface (UIU) allows the user to accept or reject a query of another device that wants to join a network, and that only one secure registration (i.e. pairing) process in one environment is allowed at a time. The RCU of the "requesting node" starts the protocol that ensures that only one registration process is running ([0016, 0018]).
During the pairing process the "allowing node" and "requesting node" play out an audio-visual signal. The user verifies that a signal played out both at the "allowing node" and at the "requesting node" is a match, and starts the action "accept query of another device to join my network" at the "allowing node." ([0019-0021]). Thus, the purpose of the audio visual signal is to discern and allow/reject a node that requests to join an environment. (i.e. sending, by a domain master node, prompt information to a user, wherein the prompt information indicates that there is a home network device that needs to join a domain for pairing).
Hohl discloses that the user starts the action "accept query of another device to join my network" at the "allowing node" and that the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node." ([0021]). (i.e. receiving, by the domain master node, an authorization operation of the user, wherein the authorization operation indicates that the home network device is allowed to join the domain to perform a pairing operation).
Hohl further discloses that the RCU of the "allowing node" sends an acceptance message to the RCU of the "requesting node", and would register a lack of a user action after a said time interval and stops the registration process. ([0021, 0025]). (i.e. enabling, by the domain master node, a pairing window; and sending, by the domain master node, indication information within an effective period of the pairing window”).

The Examiner further notes that the features upon which applicant relies (i.e., “the audio-visual signal is not used to indicate existence of the requesting node”) are not respectively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 6:
Applicant submitted that the cited references fails to teach or suggest “receiving, by a domain master node, an authorization operation of a user, wherein the authorization operation indicates that a home network device is allowed to join a domain to perform a pairing operation; sending, by the domain master node, domain name configuration information ... ; receiving, by the domain master node, a domain name configuration acknowledgment message ... . " See Remarks 3-4. The Examiner respectfully disagrees.
As discussed above with regards to claim 1, Hohl discloses that the user starts the action "accept query of another device to join my network" at the "allowing node" and that the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node." ([0021]). (i.e. receiving, by the domain master node, an authorization operation of the user, wherein the authorization operation indicates that the home network device is allowed to join the domain to perform a pairing operation).
Aloush discloses that a domain master transmits random domain name and receives registration request frames. Upon receiving the ADM_DmRegistrResponse.cnf message, a registering node may identify the ADM_DmRegistrResponse.cnf message based on its REGID field and may adopt the Domain Name of the domain that replied positively and its new assigned DEVICE_ID. The registering node may use the password included in the ADM_DmRegistrResponse.cnf message for the authentication procedure. Temporary domain master may send a join request message to all its registered nodes  ordering them to register with the target temporary domain master. The join request message may contain the domain name of the target temporary domain master. All the nodes of the joining domain may send a join confirm to the joining temporary domain master as well as a registration request 158 with the pairing indication to the target domain master. ([0073, 0106, 0123]). (i.e. sending, by the domain master node, domain name configuration information of the domain master node; receiving, by the domain master node, a domain name configuration acknowledgment message).

The Examiner further notes that the features upon which applicant relies (i.e., “the domain master enables a pairing window after receiving an authorization operation of the user”) are not respectively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hohl et al. (US 20070184837).

Regarding claim 1, Hohl discloses a network secure admission method (a network comprising a device that wishes to participate in the network ("requesting node"), and a node connected to the network that decides whether or not to allow the "requesting node" to the network ("allowing node"); [0002]), comprising:
sending, by a domain master node, prompt information to a user, wherein the prompt information indicates that there is a home network device that needs to join a domain for pairing (RCU of the "allowing node" sends back a start test message to the RCU of the "requesting node" using the WCU. Then, the "allowing node" plays out an audio-visual signal by using its AVOU. A user is thus able to verify that a signal is played out both at the "allowing node" and at the "requesting node"; [0019].
The user now decides whether he/she starts the action "enter network without being in a network before" (if he/she really sanctioned the registration at the "allowing node"); [0023]);
receiving, by the domain master node, an authorization operation of the user, wherein the authorization operation indicates that the home network device is allowed to join the domain to perform a pairing operation, and wherein the authorization operation is performed by the user after the sending the prompt information (user starts the action "accept query of another device to join my network" at the "allowing node". In this case, the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node"; [0021]);
enabling, by the domain master node, a pairing window; and sending, by the domain master node, indication information within an effective period of the pairing window, wherein the indication information indicates that the home network device is allowed to join the domain for pairing (the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node". The RCU then sends an acceptance message to the RCU of the "requesting node"; [0021].
RCU of the "allowing node" also registers the lack of a user action after said time interval and stops the registration process. The registration process is now finished, and the "requesting node" is not part of the same network as the "allowing node"; [0025]).

Regarding claim 2, Hohl discloses wherein the prompt information is at least one of:
displayed on at least one of the domain master node locally or a proxy node, wherein the authorization operation is an operation performed by the user on the at least one of the domain master node or the proxy node; or sent by at least one of the domain master node or a proxy node to a terminal used by the user, and wherein the prompt information is displayed on the terminal, wherein an application program used by the user to perform the authorization operation is installed on the terminal, and wherein the authorization operation is triggered by performing an operation by the user through the application program (user starts the action "accept query of another device to join my network" at the "allowing node"; [0021].
both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]).

Regarding claim 3, Hohl discloses wherein the prompt information displayed on the at least one of the domain master node locally or the proxy node is a light flashing prompt (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]), and 
wherein the operation performed by the user on the domain master node or the proxy node is a key pressing operation ("Enter network without being in a network before": For executing this action, a user has to press the "network button" once when the light is off; [0090]).

Regarding claim 4, Hohl discloses wherein the sending the prompt information to the user comprises: receiving, by the domain master node, a notification message sent by the home network device, wherein the notification message indicates that there is a home network device that needs to join the domain for pairing (user starts the action "enter network without being in a network before" or the action change network, at the UIU of the "requesting node", the RCU uses the DMU and the WCU to determine the nearest "allowing node". The RCU uses the WCU to send a registration request message to this "allowing node"; [0017]); and performing at least one of:
sending, directly, by the domain master node, the prompt information to the user according to the notification message; or sending, indirectly, the prompt information to the user using a proxy node and according to the notification message (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]).

Regarding claim 5, Hohl discloses wherein the notification message comprises an identifier of the home network device that sends the notification message (registration request message contains two parts. The first part is the key certificate of the "requesting node". The second part consists of the message ID (i.e. REGISTRATION REQUEST MESSAGE), the ID of the "requesting node", and a random value; [0083]); and
wherein the indication information comprises the identifier (start test message contains the message ID (i.e. START TEST MESSAGE), an optional random signal description, i.e. a value describing the test signal, and the random value received in the Registration Request Message; [0085]).

Regarding claim 19, Hohl discloses wherein the prompt information is a push message (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of Aloush (US 20190363755).

Regarding claim 6, Hohl discloses a network secure admission method (a network comprising a device that wishes to participate in the network ("requesting node"), and a node connected to the network that decides whether or not to allow the "requesting node" to the network ("allowing node"); [0002]), comprising:
receiving, by a domain master node, an authorization operation of a user, wherein the authorization operation indicates that a home network device is allowed to join a domain to perform a pairing operation (user starts the action "accept query of another device to join my network" at the "allowing node". In this case, the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node"; [0021]);
Hohl does not expressly disclose sending, by the domain master node, domain name configuration information of the domain master node; and receiving, by the domain master node, a domain name configuration acknowledgment message sent by the home network device, wherein the domain name configuration acknowledgment message indicates that the home network device uses, as a domain name of the home network device, a domain name in the domain name configuration information of the domain master node.
In an analogous art, Aloush discloses sending, by the domain master node, domain name configuration information of the domain master node (domain master 26 may transmit (step 66) MAPs with the random domain name and may try to receive registration request frames; [0073]); and
receiving, by the domain master node, a domain name configuration acknowledgment message sent by the home network device, wherein the domain name configuration acknowledgment message indicates that the home network device uses, as a domain name of the home network device, a domain name in the domain name configuration information of the domain master node (Upon receiving the ADM_DmRegistrResponse.cnf message, the registering node may identify the ADM_DmRegistrResponse.cnf message based on its REGID field and may adopt the Domain Name of the domain that replied positively and its new assigned DEVICE_ID. The registering node may use the password included in the ADM_DmRegistrResponse.cnf message for the authentication procedure; [0106].
temporary domain master (domain master B) may send a join request message 154 to all its registered nodes (e.g. node 4) ordering them to register with the target temporary domain master (domain master A). The join request message 154 may contain the domain name of the target temporary domain master. All the nodes of the joining domain may send a join confirm 156 to the joining temporary domain master (domain master B) as well as a registration request 158 with the pairing indication to the target domain master (domain master A); [0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Aloush into the system of Hohl in order to allow two pairing endpoints to switch between a temporary master and an endpoint for handling pairing in an effective manner (Aloush; [0007]). 

Regarding claim 7, the combination of Hohl and Aloush, particularly Hohl discloses wherein the authorization operation is performed according to prompt information sent by the domain master node to the user, and wherein the prompt information indicates that there is a home network device that needs to join the domain for pairing (RCU of the "allowing node" sends back a start test message to the RCU of the "requesting node" using the WCU. Then, the "allowing node" plays out an audio-visual signal by using its AVOU. A user is thus able to verify that a signal is played out both at the "allowing node" and at the "requesting node"; [0019].
The user now decides whether he/she starts the action "enter network without being in a network before" (if he/she really sanctioned the registration at the "allowing node"); [0023]).

Regarding claim 8, the combination of Hohl and Aloush, particularly Hohl discloses wherein the prompt information is at least one of:
displayed on at least one of the domain master node locally or a proxy node, wherein the authorization operation is a key pressing operation performed by the user on the domain master node or the proxy node; or sent by at least one of the domain master node or a proxy node to a terminal used by the user , wherein the prompt information is displayed on the terminal, wherein an application program used by the user to perform the authorization operation is installed on the terminal, and wherein the authorization operation is triggered by performing an operation by the user on the application program (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097].
"Enter network without being in a network before": For executing this action, a user has to press the "network button" once when the light is off; [0090]).

Regarding claim 9, the combination of Hohl and Aloush, particularly Hohl discloses wherein the prompt information displayed on the at least one of the domain master node locally or the proxy node is a light flashing prompt (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]), and 
wherein the operation performed by the user on the domain master node or the proxy node is a key pressing operation ("Enter network without being in a network before": For executing this action, a user has to press the "network button" once when the light is off; [0090]).

Regarding claim 10, the combination of Hohl and Aloush, particularly Hohl discloses performing before the receiving the authorization operation of the user: receiving, by the domain master node, a notification message sent by the home network device, wherein the notification message indicates that there is a home network device that needs to be paired (user starts the action "enter network without being in a network before" or the action change network, at the UIU of the "requesting node", the RCU uses the DMU and the WCU to determine the nearest "allowing node". The RCU uses the WCU to send a registration request message to this "allowing node"; [0017]); and
sending, by the domain master node, the prompt information to the user according to the notification message (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]).

Regarding claim 11, the combination of Hohl and Aloush, particularly Hohl discloses wherein the notification message comprises an identifier of the home network device that sends the notification message (registration request message contains two parts. The first part is the key certificate of the "requesting node". The second part consists of the message ID (i.e. REGISTRATION REQUEST MESSAGE), the ID of the "requesting node", and a random value; [0083]).

Regarding claim 12, the combination of Hohl and Aloush, particularly Hohl discloses sending, by the domain master node, indication information within an effective period of the pairing window, wherein the indication information indicates that the home network device is allowed to join the domain for pairing (the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node". The RCU then sends an acceptance message to the RCU of the "requesting node"; [0021].
RCU of the "allowing node" also registers the lack of a user action after said time interval and stops the registration process. The registration process is now finished, and the "requesting node" is not part of the same network as the "allowing node"; [0025]).
Aloush discloses performing, after the receiving the domain name configuration acknowledgment message: enabling, by the domain master node, a pairing window (The join request message 154 may contain the domain name of the target temporary domain master. All the nodes of the joining domain may send a join confirm 156 to the joining temporary domain master (domain master B) as well as a registration request 158 with the pairing indication to the target domain master (domain master A). The target domain master may reply with a positive registration confirmation 160, which may be issued during or after the pairing window has closed because it has already received the list with the registering nodes from the joining domain master via merge request message; [0123-0124]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Aloush into the system of Hohl in order to allow two pairing endpoints to switch between a temporary master and an endpoint for handling pairing in an effective manner (Aloush; [0007]). 

Regarding claim 20, the combination of Hohl and Aloush, particularly Hohl wherein the prompt information is a push message (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of Xu et al. (US 20170093679).

Regarding claim 13, Hohl discloses a home network device (a network comprising a device that wishes to participate in the network ("requesting node"), and a node connected to the network that decides whether or not to allow the "requesting node" to the network ("allowing node"); [0002]), comprising: a processor; and a non-transitory memory storing a program for execution by the processor, the program including instructions to:
act as a domain master node (Allowing Node: The node that decides whether to allow a requesting node participating to a network or not; [0102]); and
manage a home network device used as a domain end point node to access the home network (Registration process is a mechanism that allows nodes that are not yet participating to a network to participate in this network under certain circumstances. Requesting Node is the node that wishes to participate to a certain network; [0102]); and
perform, in response to the domain master node receiving a notification message that is sent by the home network device used as the domain end point node and that indicates that there is a home network device that needs to access the home network (user starts the action "enter network without being in a network before" or the action change network, at the UIU of the "requesting node", the RCU uses the DMU and the WCU to determine the nearest "allowing node". The RCU uses the WCU to send a registration request message to this "allowing node"; [0017]):
send prompt information to a user, wherein the prompt information indicates that there is a home network device that needs to access the home network (RCU of the "allowing node" sends back a start test message to the RCU of the "requesting node" using the WCU. Then, the "allowing node" plays out an audio-visual signal by using its AVOU. A user is thus able to verify that a signal is played out both at the "allowing node" and at the "requesting node"; [0019].
The user now decides whether he/she starts the action "enter network without being in a network before" (if he/she really sanctioned the registration at the "allowing node"); [0023]);
receive an authorization operation of the user, wherein the authorization operation indicates that the home network device is allowed to access the home network, and wherein the authorization operation is performed by the user according to the prompt information (user starts the action "accept query of another device to join my network" at the "allowing node". In this case, the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node"; [0021]);
enable a pairing window; and send indication information within an effective period of the pairing window, wherein the indication information indicates that the home network device is allowed to access the home network (the RCU of the "allowing node" accepts the "requesting node" to the network of the "allowing node". The RCU then sends an acceptance message to the RCU of the "requesting node"; [0021].
RCU of the "allowing node" also registers the lack of a user action after said time interval and stops the registration process. The registration process is now finished, and the "requesting node" is not part of the same network as the "allowing node"; [0025]).
Hohl does not expressly disclose manage communication transmission resource allocation between a home network and a node in the home network, wherein the home network is a network in which communication is performed by using a home network medium, wherein the home network medium comprises at least one of a power line, a twisted pair, a plastic optical fiber, or a coaxial cable.
In an analogous art, Xu disclose manage communication transmission resource allocation between a home network and a node in the home network (Domain master undertakes management tasks such as the access, exit, authentication, broadband allocation of other nodes in the domain; [0003]), 
wherein the home network is a network in which communication is performed by using a home network medium, wherein the home network medium comprises at least one of a power line, a twisted pair, a plastic optical fiber, or a coaxial cable (G.hn standard specifies a universal networking technology for the home network, and adopts power lines, phone lines and coaxial cables as media; [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Xu into the system of Hohl in order to permit an extra-domain node to join in the current domain if the signal strength of the extra-domain node is greater than or equal to a preset threshold value (Xu; [0013]). 

Regarding claim 14, the combination of Hohl and Xu, particularly Hohl discloses wherein the prompt information is a light flashing prompt on at least one of the domain master node or a proxy node (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]), and 
wherein the authorization operation is a key pressing operation performed by the user on the at least one of the domain master node or the proxy node ("Enter network without being in a network before": For executing this action, a user has to press the "network button" once when the light is off; [0090]).

Regarding claim 15, the combination of Hohl and Xu, particularly Hohl discloses wherein the prompt information is a push message that is displayed on a terminal used by the user and that is at least one of sent by the domain master node to the terminal or indirectly sent to the terminal using the proxy node (both the requesting and the allowing node audio-visually signal to the user that a registration is possible, for example by letting the display blink and by emitting some sound; [0097]), an application program used by the user to perform the authorization operation is installed on the terminal, and the authorization operation is triggered by performing an operation by the user on the application program (If now the allowing device was selected the user wanted to use, he/she presses the "registration" button at the allowing device. Afterwards, the requesting device is a member of the network of the allowing device; [0097]).

Regarding claim 16, the combination of Hohl and Xu, particularly Hohl discloses wherein the notification message comprises an identifier of the home network device (registration request message contains two parts. The first part is the key certificate of the "requesting node". The second part consists of the message ID (i.e. REGISTRATION REQUEST MESSAGE), the ID of the "requesting node", and a random value; [0083]); and
wherein the indication information comprises the identifier (start test message contains the message ID (i.e. START TEST MESSAGE), an optional random signal description, i.e. a value describing the test signal, and the random value received in the Registration Request Message; [0085]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of Xu et al. (US 20170093679) and in view of Aloush (US 20190363755).

Regarding claim 17, the combination of Hohl and Xu does not expressly disclose after receiving the authorization operation of the user: send domain name configuration information of the domain master node; and receive a domain name configuration acknowledgment message sent by the home network device, wherein the domain name configuration acknowledgment message is indicates that the home network device uses, as a domain name of the home network device, a domain name in the domain name configuration information of the domain master node.
In an analogous art, Aloush discloses after receiving the authorization operation of the user: send domain name configuration information of the domain master node (to add another node, such as node C, to the existing secure domain of nodes A and B, the user may press button press 20 of node C and button press 20 of one of the nodes (A or B) from the secure domain; [0045].
domain master 26 may transmit (step 66) MAPs with the random domain name and may try to receive registration request frames; [0073]); and
receive a domain name configuration acknowledgment message sent by the home network device, wherein the domain name configuration acknowledgment message is indicates that the home network device uses, as a domain name of the home network device, a domain name in the domain name configuration information of the domain master node (Upon receiving the ADM_DmRegistrResponse.cnf message, the registering node may identify the ADM_DmRegistrResponse.cnf message based on its REGID field and may adopt the Domain Name of the domain that replied positively and its new assigned DEVICE_ID. The registering node may use the password included in the ADM_DmRegistrResponse.cnf message for the authentication procedure; [0106].
temporary domain master (domain master B) may send a join request message 154 to all its registered nodes (e.g. node 4) ordering them to register with the target temporary domain master (domain master A). The join request message 154 may contain the domain name of the target temporary domain master. All the nodes of the joining domain may send a join confirm 156 to the joining temporary domain master (domain master B) as well as a registration request 158 with the pairing indication to the target domain master (domain master A); [0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Aloush into the system of Hohl and Xu in order to allow two pairing endpoints to switch between a temporary master and an endpoint for handling pairing in an effective manner (Aloush; [0007]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hohl in view of Xu et al. (US 20170093679) and in view of Gomez et al. (US 20140348139).

Regarding claim 18, the combination of Hohl and Xu does not expressly disclose operate as an access device of the home network; and implement, when connected to an operator network, cross-network data transmission between the operator network and the home network.
In an analogous art, Gomez discloses operate as an access device of the home network; and implement, when connected to an operator network, cross-network data transmission between the operator network and the home network (the domain master device 14 is also coupled to, or includes, a router 30 that provides a gateway or interface to another network (not shown), such as to a local area network (LAN), a Wi-Fi or wireless LAN network (WLAN), a WiMAX network, a wide area network (WAN), the Internet, or other suitable wired or wireless networks.; [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Gomez into the system of Hohl and Xu in order to enable predicting of noise conditions and interference during a cycle, thus providing useful information for subsequent cycles (Gomez; [0024]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahr et al. (US 20140298427), “METHOD AND NETWORK NODE DEVICE FOR RUNNING PUSH-BUTTON CONFIGURATION SESSIONS WITHIN HETEROGENEOUS NETWORK AND HETEROGENEOUS NETWORK.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413